UNITED STATES OF AMERICA
                       MERIT SYSTEMS PROTECTION BOARD


     VALDO K. VAHER,                                 DOCKET NUMBERS
                  Appellant,                         NY-0752-12-0174-X-1
                                                     NY-1221-12-0191-X-1
                  v.

     DEPARTMENT OF VETERANS
       AFFAIRS,                                      DATE: May 22, 2015
                 Agency.




             THIS FINAL O RDER IS NONPRECEDENTIAL *

           Alan E. Wolin, Esquire, Jericho, New York, for the appellant.

           Jack P. Di Teodoro, Esquire, Brooklyn, New York, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1        In this compliance matter, the Board ordered the agency to submit evidence
     that it restored the appellant’s annual leave beyond the carry-over maximum of
     240 hours.    See Compliance Referral File (CRF), Tab 1.            The parties have
     submitted a settlement agreement that, according to its terms, constitutes the

     *
        A nonprecedential order is one that the Board has determined does not add
     sign ificantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                        2

     appellant’s withdrawal with prejudice of his petition for review. CRF, Tab 2 at 1.
     Before dismissing this matter as settled, however, the Board must determine
     whether the parties have entered into an agreement, understand its terms, and
     intend to have the agreement entered into the record for enforcement by the
     Board. See Mahoney v. U.S. Postal Service, 37 M.S.P.R. 146, 148-49 (1988).
     We find that the parties have, in fact, executed a written agreement, that they
     understood the terms, and that they want the Board to enforce those terms. See
     CRF, Tab 2 at 2, ¶ 3 (“[T]his agreement will be filed with the MSPB which
     retains jurisdiction for enforcement purposes.”).
¶2        In addition, before accepting a settlement agreement into the record for
     enforcement purposes, the Board must determine whether the agreement is lawful
     on its face, the parties freely entered into it, and the underlying subject matter is
     within the Board’s jurisdiction. See Stewart v. U.S. Postal Service, 73 M.S.P.R.
     104, 107 (1997). We find that the parties’ agreement is lawful on its face, that
     the parties freely entered into it, and that the underlying subject matter—a
     removal action—is within the Board’s jurisdiction.
¶3        Accordingly, we DISMISS with prejudice the petition for review, and we
     accept the settlement agreement into the record for enforcement purposes. This is
     the final decision of the Merit Systems Protection Board in this compliance
     proceeding. Title 5 of the Code of Federal Regulations, section 1201.183(c)(1)
     (5 C.F.R. § 1201.183(c)(1)).

                     NOTICE TO THE APPELLANT REGARDING
                           YOUR RIGHT TO REQUEST
                          ATTORNEY FEES AND COSTS
           You may be entitled to be paid by the agency for your reasonable attorney
     fees and costs. To be paid, you must meet the requirements set out at Title 5 of
     the United States Code (5 U.S.C.), sections 7701(g), 1221(g), or 1214(g). The
     regulations may be found at 5 C.F.R. §§ 1201.201, 1201.202, and 1201.203. If
     you believe you meet these requirements, you must file a motion for attorney fees
                                                                                  3

WITHIN 60 CALENDAR DAYS OF THE DATE OF THIS DECISION.                          You
must file your attorney fees motion with the office that issued the initial decision
on your appeal.

                  NOTICE TO THE APPELLANT REGARDING
                      YOUR FURTHER REVIEW RIGHTS
                  IN MSPB DOCKET NO. NY-0752-12-0174-X-1
You have the right to request further review of this final decision.

Discrimination Claims: Administrative Review
      You may request review of this final decision on your discrimination
claims by the Equal Employment Opportunity Commission (EEOC). See Title 5
of the United States Code, section 7702(b)(1) (5 U.S.C. § 7702(b)(1)). If you
submit your request by regular U.S. mail, the address of the EEOC is:
                             Office of Federal Operations
                    Equal Employment Opportunity Commission
                                P.O. Box 77960
                            Washington, D.C. 20013

      If you submit your request via commercial delivery or by a method
requiring a signature, it must be addressed to:
                             Office of Federal Operations
                    Equal Employment Opportunity Commission
                                131 M Street, NE
                                 Suite 5SW12G
                            Washington, D.C. 20507

      You should send your request to EEOC no later than 30 calendar days after
your receipt of this order. If you have a representative in this case, and your
representative receives this order before you do, then you must file with EEOC no
later than 30 calendar days after receipt by your representative. If you choose to
file, be very careful to file on time.
                                                                                    4

Discrimination and Other Claims: Judicial Action
      If you do not request EEOC to review this final decision on your
discrimination claims, you may file a civil action against the agency on both your
discrimination claims and your other claims in an appropriate United States
district court. See 5 U.S.C. § 7703(b)(2). You must file your civil action with
the district court no later than 30 calendar days after your receipt of this order. If
you have a representative in this case, and your representative receives this order
before you do, then you must file with the district court no later than 30 calendar
days after receipt by your representative. If you choose to file, be very careful to
file on time. If the action involves a claim of discrimination based on race, color,
religion, sex, national origin, or a disabling condition, you may be entitled to
representation by a court-appointed lawyer and to waiver of any requirement of
prepayment of fees, costs, or other security.          See 42 U.S.C. § 2000e-5(f)
and 29 U.S.C. § 794a.

                NOTICE TO THE APPELLANT REGARDING
                    YOUR FURTHER REVIEW RIGHTS
                IN MSPB DOCKET NO. NY-1221-12-0191-X-1
      You have the right to request review of this final decision by the United
States Court of Appeals for the Federal Circuit. You must submit your request to
the court at the following address:
                          United States Court of Appeals
                              for the Federal Circuit
                            717 Madison Place, N.W.
                             Washington, DC 20439

      The court must receive your request for review no later than 60 calendar
days after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec.
27, 2012). If you choose to file, be very careful to file on time. The court has
held that normally it does not have the authority to waive this statutory deadline
and that filings that do not comply with the deadline must be dismissed. See
Pinat v. Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
                                                                                  5

         If you need further information about your right to appeal this decision to
court, you should refer to the federal law that gives you this right. It is found in
Title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012). You may read this law as well as other sections of the United
States     Code,    at   our   website,   http://www.mspb.gov/appeals/uscode/htm.
Additional information is available at the court's website, www.cafc.uscourts.gov.
Of particular relevance is the court's "Guide for Pro Se Petitioners and
Appellants," which is contained within the court's Rules of Practice, and Forms 5,
6, and 11.
         If you are interested in securing pro bono representation for an appeal to
the United States Court of Appeals for the Federal Circuit, you may visit our
website at http://www.mspb.gov/probono for information regarding pro bono
representation for Merit Systems Protection Board appellants before the Federal
Circuit.    The Merit Systems Protection Board neither endorses the services
provided by any attorney nor warrants that any attorney will accept representation
in a given case.




FOR THE BOARD:                             ______________________________
                                           William D. Spencer
                                           Clerk of the Board
Washington, D.C.